Exhibit 10.1.1

FIRST AMENDMENT TO

CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into on
September 29, 2005 by and among ALASKA AIRLINES, INC., an Alaska corporation
(the “Borrower”), each lender identified on the signature page hereof
(collectively, (“Lenders”), and BANK OF AMERICA, N.A., as agent for Lenders
(“Agent”).

RECITALS

A. Borrower, Agent and Lenders are parties to that certain Credit Agreement
dated as of March 25, 2005 (the “Credit Agreement”), pursuant to which Lenders
established a revolving line of credit to Borrower; and

B. Borrower and Lenders wish to amend the Credit Agreement: (i) to exclude
Permitted Progress Payment Loans (as defined below) from the calculation of the
Fixed Charge Coverage Ratio; (ii) to permit certain Liens securing such
Permitted Progress Payment Loans; and (iii) to change the Collateral Review
Date, in each case, as set forth herein;

NOW, THEREFORE, the parties agree as follows:

AGREEMENT

1. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meaning given in the Credit Agreement and shall be construed in
accordance with the rules of construction set forth therein.

2. Amendments to Section 1.01. In Section 1.01 of the Credit Agreement, the
following definitions are amended and restated to read as follows:

“Fixed Charge Coverage Ratio” means, for the four quarters preceding the
applicable date of calculation, the ratio of (a) to (b) where (a) equals the sum
of (i) Borrower’s and its Subsidiaries’ consolidated earnings before interest
expense (net of capitalized interest) and taxes during such period, plus, to the
extent such amounts are deducted when determining consolidated earnings,
(ii) consolidated depreciation and amortization expense (other than airframe and
engine overhaul amortization) during such period, plus (iii) Consolidated Lease
Expense during such period, plus (iv) amounts related to Permitted Asset
Adjustments, plus (v) non-cash asset impairment charges incurred prior to
December 31, 2004 related to the 737-200 fleet, plus (vi) 100% of Government
Compensation in the quarter in which it was received with such amount decreasing
by 25% per quarter in subsequent calculation periods until decreased to 0%,
excluding (x) unusual, non-cash special charges and credits (excluding Permitted
Asset Adjustments), and (y) the marked-to-market Swap Termination value for Swap
Contracts that have not been closed out, and (b) equals the sum of
(1) Consolidated Lease Expense during such period, plus (2) consolidated
interest expense (net of capitalized interest) during such period in respect of
Consolidated Funded Debt and Leases, plus (3) the principal amount of the
scheduled current portion of all Consolidated Funded Debt and



--------------------------------------------------------------------------------

Leases excluding any Loans, or short-term borrowings or debt outstanding between
Borrower and its Affiliates, or any Permitted Progress Payment Loans, each
without duplication and determined in accordance with GAAP.

3. New Definitions in Section 1.01. The following new definitions are added to
Section 1.01 of the Credit Agreement:

“Permitted Progress Payment Loans” means loans to Borrower from lenders (which
may or may not be Lenders hereunder) in an outstanding principal amount not to
exceed at any one time One Hundred Seventy-two Million ($172,000,000) to finance
Borrower’s progress payments for aircraft purchases from The Boeing Company. Any
such progress payment loan shall constitute a “Permitted Progress Payment Loan”
only if it is due on or before the first day of the calendar month during which
the related aircraft is scheduled and available for delivery (provided that if
the aircraft is scheduled but not available for delivery, a delay in payment
will not cause such loans to cease to be Permitted Progress Payment Loans so
long as such delay is acceptable to the progress payment lenders).

4. Amendment to Section 6.15(c). Clause (iii) of Section 6.15(c) is restated to
read:

(iii) the Added Engine is a Stage 3 Engine of the same or improved make and
model as the Removed Engine, provided that a JT8D-217C and a JT8D-219 shall be
considered to be interchangeable.

5. Amendment to Section 7.01. The following is added as a new Section 7.01(k):

(k) Liens on Borrower’s rights under an aircraft purchase agreement with respect
to an aircraft securing any Permitted Progress Payment Loan made with respect to
such aircraft.

Section 7.01(k) is renumbered as Section 7.01(l) and the reference to “clauses
(a) – (j)” is changed to “clauses (a) – (k).”

6. Amendment to Section 6.15(a). Section 6.15(a) is amended and restated to read
as follows:

Collateral Review Date. On or before the last Business Day of each July and
January (each a “Collateral Review Date”), Borrower shall provide to the
Administrative Agent (which shall provide to each Lender) a Qualified Appraisal
showing the Current Market Value of each Pledged Aircraft as of a Valuation Date
that is no earlier than 30 days prior to the applicable Collateral Review Date.

7. Conditions to Effectiveness. This Amendment shall be effective upon the
Agent’s receipt of counterparts of this Amendment, duly executed and delivered
by Borrower, Agent and Lenders constituting the Requisite Lenders, sufficient in
number for distribution to Agent, Lenders and Borrower.

 

2



--------------------------------------------------------------------------------

8. Representations and Warranties. Borrower hereby represents and warrants to
Agent and each Lender that: (i) each of the representations and warranties set
forth in Article V of the Credit Agreement is true and correct in each case as
if made on and as of the date of this Amendment or, if any such representation
or warranty is stated to have been made as of or with respect to a specific
date, as of or with respect to such specific date; and (ii) Borrower’s loan
agreement with HSH Norbank AG governing Permitted Progress Payment Loans (the
“Progress Payment Loan Agreement”) will not, following execution of this
Amendment, constitute a Default under the Credit Agreement. Borrower agrees that
representations and warranties made in this Amendment shall constitute
representations and warranties under Article V of the Credit Agreement.

9. Reimbursement for Expenses. Borrower shall reimburse Agent for all expenses
actually incurred by Agent in connection with the preparation of this Amendment.
Such expenses shall include all other costs or expenses incurred by Agent or
Bank of America as Lender in connection with this Amendment or the transactions
contemplated hereby, including, without limitation, all attorney costs incurred
in connection with the preparation, negotiation and execution of this Amendment.

10. No Further Amendment; Waiver and Release. Except as expressly modified by
this Amendment, the Credit Agreement and the other Loan Documents shall remain
unmodified and in full force and effect and the parties hereby ratify their
respective obligations thereunder. Borrower hereby reaffirms its obligations
under the Loan Documents and waives any defense that it may now have or
hereafter acquire with respect thereto based on or otherwise relating to any
events or circumstances that occurred or existed on or before the date of this
Amendment.

11. Miscellaneous.

(a) Entire Agreement. This Amendment comprises the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior oral
or written agreements, representations or commitments.

(a) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same Amendment.

(b) Governing Law. This Amendment and the other agreements provided for herein
and the rights and obligations of the parties hereto and thereto shall be
construed and interpreted in accordance with the laws of the State of
Washington, excluding its conflict of laws rules.

 

3



--------------------------------------------------------------------------------

(c) Oral Agreements Not Enforceable.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FOREBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:     ALASKA AIRLINES, INC.     By:           Name: Jay Schaefer      
Title: Director, Treasury & Acting Treasurer LENDERS:     BANK OF AMERICA, N.A.,
    By:           Name: Mark N. Crawford       Title: Senior Vice President    
CITICORP USA, INC., as a Lender     By:           Name: Hans Lin       Title:
Vice President     U.S. BANK NATIONAL ASSOCIATION     By:           Name: James
R. Farmer       Title: Vice President

 

4



--------------------------------------------------------------------------------

   

HSH NORDBANK AG, NEW YORK BRANCH,

as a Lender

    By:           Name: Jack Campbell          Mikal Sanne       Title: SVP
                            AVP    

MERRILL LYNCH CAPITAL CORPORATION,

as a Lender

    By:           Name: Nancy E. Meadows       Title: Vice President    

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender

    By:           Name: Robert G. McGill, Jr.       Title: Director     RZB
FINANCE LLC, as a Lender     By:           Name: Christoph Hoedl             Dan
Dobrjanskyj       Title: Group Vice President       Vice President     JPMORGAN
CHASE BANK, as a Lender     By:           Name: Matthew H. Massie       Title:
Managing Director

 

5



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as Agent     By:          
Name: Dora A. Brown          Tiffany Shin       Title: Vice President
            Assistant Vice President

 

6